Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 11/182021 has been considered.
Claims 1-2, 4-9, 11-15, 17-20, 22-28 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 12-15, 17-18, 22-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Appana et al. (U.S. Patent Publication No. 2015/0095225), in view of Basu et al. (U.S Patent Publication No. 2014/0304158), in view of Hammad (WO Patent Publication No. WO2013082190A), in view of Kowalchyk et al. (U.S Patent No. 8,857,710) 


claims 1, 6, 12-14, 18, 22-25, 28, Appana teaches receiving, by a payment gateway computing system, a plurality of authorization request messages from point of sale systems of one or more merchants, wherein each of the plurality of authorization request messages comprises transactional information, including a cardholder identifier a payment vehicle identifier and a merchant identifier; cataloging, by the payment gateway computing system, the transactional information for each of the plurality of authorization requests into a repository to define historical payment data; (the issuer processor 114 and the wallet provider 110, using features disclosed herein, are able to synchronize the consumer's or account holder's account balances and available funds to determine if a transaction should be authorized, [0017], The databases 210 a to 210 n may also store multi-entity flag information associated with consumer accounts that require gateway processing, paragraph [0019], The payment gateway 328 receives the authorization/payment request and also recognizes the presence of the multi-entity flag (or multi-entity authorization indicator)… The query may also include any other enrichment data elements or instructions (i.e., identifying the consumer wallet provider, a consumer wallet identifier such as an account number, and the like). The payment gateway 328 then logs the request and formats the authorization/payment request (or reformats the original authorization request) in the required standard defined for the SVA processor 332 that is associated with the SVA account number and/or the other data elements passed from the mapping database 330, Paragraph [0028], various pieces of information relating to a particular consumer acquired during one or more purchase transactions could be collected and/or 
for each of the plurality of authorization request messages, electronically communicating with one or a plurality of payment processors to receive authorization instructions for transmission to the requesting merchant;(the payment gateway 328then transmits the formatted (or reformatted) authorization/payment request to the appropriate SVA processor332, Paragraph [0028], the SVA processor 332 receives the formatted authorization/payment request and applies standard business and processing rules to make a determination concerning authorization or not, paragraph [0029])
receiving, by the payment gateway computing system, an authorization request message from a point of sale system merchant, wherein the authorization request message comprises information to identify the cardholder and a payment vehicle associated with a cardholder; (The query may also include any other enrichment data elements or instructions (i.e., identifying the consumer wallet provider, a consumer wallet identifier such as an account number, and the like), paragraph [0028]. 
for each of the plurality of authorization request messages, electronically communicating over the computer network, by the payment gateway computing system with a payment processor, via a payment transaction messaging in a predefined message format to receive authorization instructions, (the payment gateway 328then transmits the formatted (or reformatted) authorization/payment request to the appropriate SVA processor332, Paragraph [0028], he SVA processor 332 receives the formatted authorization/payment request and applies standard business and processing 
historical payment data for at least one additional payment vehicle associated with the cardholder and issued by an additional issuer other than the issuer of the payment vehicle; (a gateway 208 may facilitate communication and interaction between a variety of entities, including, for example, a number of different wallet providers 202 a-202 n and a number of different issuer processors 204 a-204 n (which may be associated with different issuer FIs and/or other issuers) to synchronize information regarding current account balances and/or availability of funds in order to authorize a purchase transaction, [18], the issuer processor 114 and the wallet provider 110, using features disclosed herein, are able to synchronize the consumer's or account holder's account balances and available funds to determine if a transaction should be authorized, [0017], The databases 210 a to 210 n may also store multi-entity flag information associated with consumer accounts that require gateway processing, paragraph [0019]).
Appana substantially discloses the claimed invention, however, does not explicitly disclose generating, by a processor of the payment gateway computing system, an issuer- specific risk for the new authorization request message based on historical transaction data and dispute activity for the payment vehicle and at least one additional payment vehicle associated with the cardholder. Appana teaches a gateway 208 may facilitate communication and interaction between a variety of entities, including, for example, a number of different wallet providers 202 a-202 n and a number of different issuer processors 204 a-204 n (which may be associated with different issuer FIs and/or other issuers) to synchronize information regarding current account balances and/or availability of funds in order to authorize a purchase transaction, [18], the issuer processor 114 and the wallet provider 110, using features disclosed herein, are able to synchronize the consumer's or account holder's account balances and available funds to determine if a transaction should be authorized, [0017], The databases 210 a to 210 n may also store multi-entity flag information associated with consumer accounts that require gateway processing, paragraph [0019]).

However, Basu teaches if the authorization entity computer 112 declines 400 transactions out of 5000 transactions processed in one hour, the decline rate is calculated to be 8%. This may indicate that out of 5000 authorization requests processed by the authorization entity computer 112 (issuer) in one hour, only 400 authorization responses included an authorization code for “transaction declined.”, [57]… a threshold for credit card transactions may be different than the debit card transactions. As an example, a baseline activity level of a first issuer may include about 80% approvals and 20% declines based on the aggregated transaction activity data, [61-62]… transaction data associated with each payment account may be aggregated over a period of time and a customized profile may be generated for each payment account. In some embodiments, the transaction data associated with each payment account may be aggregated over a period of time by monitoring the electronic transaction activity of a plurality of transactions, [65].. The processor 406 may further be in communication with the transaction activity database 408 and the account history database 410. In some embodiments, the transaction activity database 408 and/or the account history database 410 may be external to the server computer 114 (e.g., cloud storage). The transaction activity database 408 may store an authorization entity's (e.g., issuer, processor or another entity) transaction activity data over time which may be used to determine a baseline for the authorization entity. The account history database 410 may store historical data associated with different payment accounts which may be used to generate a custom profile for each user such as each user's spending behavior, [82].. the payment processing network may analyze the transaction data using stand-in processing rules once the stand-in processing is invoked to estimate the risk and provide authorization data based on the customized user profiles, [93]…. an electronic transaction activity may refer to exchange of transaction data between two or more electronic entities. In some embodiments, monitoring electronic transaction activity of an issuer may include monitoring or observing authorization traffic of the issuer, e.g., authorization requests and responses to determine the issuer's behavior, [28].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Appana, to include the above limitations, as taught by Basu, in order to reduce decline rates and loss of revenues for entities, (Basu, [0002]).

Appana substantially discloses the claimed invention, however, does not explicitly disclose determining, by the payment gateway computing system, whether a 328 can be leveraged to provide summary reports containing Key Performance Indicators (“KPIs”) or other information that can be distributed to the wallet providers and/or to the issuer FIs. For example, KPIs could be the number of transactions, the amount transacted, or the like information, Paragraph [0042] and the payment gateway then transmits 514 the reformatted disposition response message (which may be an approval message or a decline message) to the payment network for further processing, Paragraph [0052].
	However, Hammad teaches the credential status verification at 256 may include SCS transaction history verification, [0061].. a 'Credential' may also be updated through a process called History Authentication. For History Authentication, 'Non- 12 Authenticated' 'Credentials' may be updated to 'Authenticated' status if they meet the following criteria: At least X wallet transactions of >$Y USD have an approved authorization OR a cumulative value of >$Z USD have approved authorizations AND X days have passed since the above criteria was met, [0075].. TSGS may provide additional data elements available for review, TSGS provides robust, real-time authentication which includes not only history but predictive risk assessment, [126]..the client may generate and provide a fraud report form request, 7 e.g., 512, to a pay gateway server, e.g., 504a, [135]… the pay gateway server may obtain the user wallet activity record from the device, and may parse the user wallet activity record to extract the data field and their associated values. The pay gateway server may store, e.g., 315, the extracted fields and data values in a pay gateway database, the merchant server may forward the card authorization request to the pay gateway server using the provided address, upon receiving the card authorization request from the merchant server, the pay gateway server may invoke a component to provide one or more services associated with purchase transaction authorization. For example, the pay gateway server may invoke components for fraud prevention, loyalty and/or rewards. The pay gateway server may forward the card authorization request to a pay network server, for payment processing. For example, the pay gateway server may be able to select from payment networks, such as Visa, Mastercard, American Express, Paypal, etc., to process various types of transactions including, but not limited to: credit card, debit card, prepaid card, B2B and/or like transactions, [197]..the user's account may be linked to one or more issuer financial institutions ("issuers"), such as banking institutions, which issued the account(s) for the user. For example, such accounts may include, but not be limited to: credit card, debit card, prepaid card, checking, savings, money market, certificates of deposit, stored (cash) value accounts and/or the like. Issuer server(s), e.g., 1106a, of the issuer(s) may maintain details of the user's account(s). In some embodiments, a database, e.g., pay network database 1105b, may store details of the issuer server(s) associated with the issuer(s). In some embodiments, the pay network server may query a database, e.g., pay network database 1105b, for a network address of the issuer(s) server(s), for example by using a portion of a user payment card  All SCWs may use Visa keys. In one implementation, the TSGS may verify SCW Embedded Fields. For 1 TSGS transactions (where the PEM=96) TSGS may need to verify that the values within the SCW match other part of the authorization message. Based on the outcome, the CAW Results Code (44.13) may be updated appropriately, [111]. Hammad also teaches TSGS may also utilize device fingerprinting data in real-time risk assessment/security protocol graduation for online and/or mobile transactions, [0044].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Appana, to include the above limitations, as taught by Hammad, in order to improve the efficiency of communicating the purchase transaction request, and may also advantageously improve the privacy protections provided to the user and/or merchant, (Hammad, [196]).

Appana substantially discloses the claimed invention, however, does not explicitly disclose generating, by a processor specific risk score, an specific risk grade, or a risk ranking for the new authorization request message. Appana teaches the SVA processor 332 receives the formatted authorization/payment request and applies 
However, Kowalchyk teaches the risk assessment system is operable to process the data related to the transaction card and to provide an indicator representing the risk associated with accepting payment using the transaction card. The indicator comprises a weighted score, a first portion of which is attributable to a first type of data, a second portion of which is attributable to a second type of data. The payment device is operable to receive the indicator from the computer, and a determination of whether to accept payment from the consumer using the transaction card is based at least in part upon the indicator… the risk assessment system is hosted by a computer or server that also hosts a merchant account of the merchant… Col.2 ln 12-32..FIG. 11A, each type of data used to generate or update an indicator 138, e.g., a score 410, is assigned an equal weight such that the risk assessment based on each type of data has equal weight for generating or adjusting a risk score 410. In the illustrated embodiment, the risk score is based on five types of data including types of credit-related data including historical transactions, e-mail receipt notifications, chargebacks and merchant feedback and personal identification or authentication data such as data from a wireless carrier 820 a of the consumer 120 each data type is assigned a weight of 20% since, in this embodiment, each type of data is considered to be equally relevant to the final risk indicator or score 138, Col.18 ln 59-67, Col.19 ln 1-50.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Appana, to include the above 

Regarding claims 2 and 15, Appana teaches the transaction information comprises a requested purchase amount, a date of purchase, and a time of purchase, [0044].

Regarding claims 4-5, 17, 26, specifically Appana teaches determining, by the payment gateway computing system, the transaction of the cardholder based on the historical payment data and the authorization request message from the point of sale system of the merchant but does not explicitly disclose the risk score is correlated to a transaction velocity of the cardholder, determining, the transaction velocity of the cardholder based on a number of different payment vehicles, the transaction velocity of the cardholder based on the historical payment data and the new authorization request message from the point-of-sale system of the particular merchant. However, Hammad teaches TSGS risk assessment may include rules configuration…Velocity and attribute anomalies (number of purchases during a specified timeframe, number of users using device during specified timeframe, number of transactions shipped to the same addresses, etc.), other (third party data, calculations like distance between billing city and IP address, etc.).. Rules may be nested (if order > $400 and risk score > 80 then decline else if order < $400 and risk score > 90 then decline, review, etc.). Rules may handle string, number, date values (e.g., later than May 1st 2011), relative date values (e.g., current date vs. enrollment date > 90 days), and use multiple list types (positive, negative, BINs, zip codes, merchants, etc.). Velocity/anomaly rules may 

Regarding claim 28, Appana teaches number of different payment vehicles utilized by the consumer for the plurality of authorization request, (disparate payment account systems of record for multi-channel payments made by a consumer., Paragraph [0012]), Hammad teaches the wallet application may rearrange the order in which different forms of payment 1736 are listed based on their acceptance level in that country, [241].

Claims 7-9, 11, 19-20, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Appana, Hammad, Kowalchyk and Basu combination as applied to claims above and further in view of Katz et al. (WO Patent Publication No. 2015/191609).

Regarding claims 7-9, 11, 19-20, 27, the combination does not specifically teach the historical payment data comprises transactional information from online gaming transactions, the historical payment data comprises transactional information from lottery transactions, the risk score is based on a number of different payment vehicles utilized by the cardholder for transactions with betting-related merchant, the risk score is further based on whether the cardholder is identified in a third party database that includes a list of problem gamers.
However, Katz teaches a device fingerprint, page 5 and a list of gamblers who have failed to comply with their respective account restrictions, pages16-17. 
.
Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Basu reference teachings specifically challenged in the argument. 
Applicants argues that the prior art does not teach “the historical payment data for the plurality of payment vehicles associated with the cardholder includes historical payment data for at least one additional payment vehicle associated with the cardholder and issued by an additional issuer other than the issuer of the payment vehicle”.

Examiner notes that Appana teaches historical payment data for at least one additional payment vehicle associated with the cardholder and issued by an additional issuer other than the issuer of the payment vehicle; (a gateway 208 may facilitate communication and interaction between a variety of entities, including, for example, a number of different wallet providers 202 a-202 n and a number of different issuer processors 204 a-204 n (which may be associated with different issuer FIs and/or other issuers) to synchronize information regarding current account balances and/or availability of funds in order to authorize a purchase transaction, [18], the issuer processor 114 and the wallet provider 110, using features disclosed herein, are able to a to 210 n may also store multi-entity flag information associated with consumer accounts that require gateway processing, paragraph [0019]). Basu teaches calculating issuer risk based on the account history database 410 may store historical data associated with different payment accounts which may be used to generate a custom profile for each user such as each user's spending behavior, [82].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627           


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627